DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2020 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 12, 13, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over GREEN (2017/0043992) in view of Lim (US 2013/0106690), Mayes (US 6,431,950), and Black et al. (US 2003/0121937).
Regarding claim 1, GREEN discloses a beverage dispensing system and method including: simultaneously displaying on a user interface 1518 a first manually operated switch 1524a, 1524b, 1526a, 1526b that is actuable by a user to set only a carbonation 
With further respect to claim 1, as stated above GREEN discloses a second manually operated switch for selecting a flavored beverages to be dispensed. However, 
Lim teaches a beverage dispensing method including providing a plurality of manually operated switches 410a-410f each corresponding to a different flavored beverage to be dispensed, allowing a user to select a desired brand or beverage flavor (see figs. 4A and 7A and paragraphs).
Thus, one of ordinary skill in the art would recognize that the known option of forming the second manually operated switch to include a plurality of second manually operated switches each corresponding to a different flavored beverage involves only routine skill in the art, for the predictable result of facilitating user selection of a desired brand or beverage flavor. 
With respect to the limitation “the second signal being received after the first signal” (it is noted that due to the fact the switch for beverage flavor and the carbonation switch are displayed simultaneously, one may select the carbonation level first; see fig. 23). Notwithstanding, it is noted that Lim additionally discloses wherein the carbonation level (via switch 455-a, 455-b) may be selected first, were the beverage flavor signal is received after the carbonation signal (see paragraph 53).
With respect to the limitation of the pressure regulator being a “digital pressure regulator”. GREEN discloses wherein the pressure regulator may be a conventional pressure regulator (see figs. 1 and 15, and paragraphs 32, 38 and 68). However, Green and Lim are silent to the teaching of a digital pressure regulator.  It would have been an obvious matter of design choice to modify the combination of GREEN and Lim, to have a digital pressure regulator, since applicant has not disclosed that having a digital 
Furthermore, absent a teaching as to the criticality to a digital pressure regulator, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Nothwistanding, in order to expedite prosecution, Mayes is cited for teaching of a dispensing system wherein CO2 from a pressurization source 34 is controlled via a pressure regulator 36 which may be analog or alternatively digital (see fig. 3 and col. 6, lines 58-67).
Accordingly, a person of ordinary skill has good reasons to pursue the known options or finite number of solutions, i.e. a digital pressure regulator, as suggested by Mayes, or another conventional pressure regulator, i.e. analog, since the finite number of options are within the technical grasp of a person of ordinary skill in the art.
With respect to the limitation “adjusting a flow rate of a concentrate for the flavored beverage based on the indicated carbonation level”, Green discloses wherein the controller controls the ratio of each ingredient to achieve the desired recipe (see paragraph 92). Green further states that the system provides for carbonated beverage to be tailored according to a recipe value stored in conjunction with other drink recipe ingredients (i.e. syrup ratio etc.; see paragraph 101). Accordingly, the concentrate flow rate may be adjusted in conjunction with the carbonation level in order to achieve recipe to create a good-tasting drink. Notwithstanding, the Black reference is cited for the 
Thus, one of ordinary skill in the art would recognize that the known option of adjusting the flow rate of concentrate for the flavored beverage being based on the carbonation level involves only routine skill in the art, for the predictable result of ensuring the desired predetermined ratio is achieved. 
Regarding claims 2 and 5, GREEN and Lim disclose in which the first and second manually operated switches comprises a portion of a touch screen (see GREEN fig. 23 and paragraph 110; and Lim figs. 4A and 7A and paragraph 23).
Regarding claim 3, GREEN discloses wherein the first signal from the first manually operated switch (1524a, 1524b, 1526a, 1526b) is indicative of a carbonation level on an arbitrary scale (see GREEN fig. 23 and paragraph 110), and the method comprises mapping the carbonation level set by the user from the arbitrary scale to a parameter representing a pressure at the pressure regulator (see GREEN figs. 1 and 23, and paragraphs 38, 89, 90 and 110).
Regarding claims 12 and 13, GREEN discloses indicating to a user the carbonation level (via display portion 1528) by a characteristic of light (colored light via the display) presented to the user (see fig. 28 and paragraph 110).
Regarding claim 19, the combination of GREEN, Lim, Mayes and Black discloses wherein the first manually operated switch is actuable by the user to set a first carbonation level corresponding to a still beverage or to set a second carbonation level corresponding to a carbonated beverage (i.e. Green teaches where the first manually 
Regarding claim 23, Green further discloses a control board, and computing device in communication with the control board in as much as applicant, via a controller in communication with a input device for controlling dispensing (see paragraphs 32, 33, 62, 101 and 111).
Claims 4, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over GREEN (2017/0043992) in view of Lim (US 2013/0106690), Mayes (US 6,431,950), and Black et al. (US 2003/0121937), as applied to claims1 and 3 above, further in view of Siegel (2018/0132507).
Regarding claims 4, 11 and 14, the combination of GREEN, Lim, Mayes and Black discloses all the elements of the claimed invention except the teaching of mapping changes reflecting information about previous beverages dispensed (i.e. storing data representing carbonation level and volume of flavor of previous beverage dispensed), including updated information about preferences of consumer’s dispensed beverages.
Siegel teaches a beverage dispenser including manually operated switch (control panel 172), including the method of receiving a signal from a manually operated switch (control panel 172) indicating a carbonation level of a beverage to be dispensed (figs. 1 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the beverage dispenser of the combination of GREEN, Lim, Mayes and Black with the method of mapping changes (storing data representing the carbonation level and volume of the flavored beverage dispensed) reflecting information about previous beverages dispensed, including updated information about preferences of consumers dispensed beverages, as taught by Siegel, in order to provide a convenient beverage dispenser, which automatically provides preset options for ordering a beverage based on a consumers past preferences.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over GREEN (2017/0043992) in view of Lim (US 2013/0106690), Mayes (US 6,431,950), and Black et al. (US 2003/0121937), as applied to claim 1 above, further in view of Haskayne et al. (US 2011/0181417).

Haskayne teaches a dispensing method including disabling a switch, indicating a component to be included in the beverage to be dispensed in response to information representing a sufficiency of a supply of component (i.e. dispensing is prevented when component is sold-out; see paragraph 47).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disable the combination of GREEN, Lim, Mayes and Black manually operated switch indicating a component to be included in the beverage to be dispensed in response to information representing a sufficiency of a supply of component, as taught by Haskayne, in order to prevent the dispensing of a beverage which is out of product.
Regarding claim 7, it is noted that GREEN discloses wherein the dispensing apparatus may be in communication with a central server (i.e. computing device like a laptop, tablet, cellular telephone etc., see paragraph 110). Accordingly, the combination of GREEN, Lim, Mayes, Black and Haskayne may receive the information from a central server (the switch remaining disabled when the refill is sold out).
Claims 8, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over GREEN (2017/0043992) in view of Lim (US 2013/0106690), Mayes (US 6,431,950), and Black et al. (US 2003/0121937), as applied to claim 1 above, further in view of Bortoletto et al. (US 2012/0104028).

Bortoletto teaches a beverage dispenser including a manually operated switch in the form of a slider (i.e. via lever which results in pushing or sliding action) which includes positions (rotational positions) corresponding to a volume level, which may be adjusted to control the beverage ratio (see paragraphs 22 and 25).
Accordingly,the substitution of one known input device (the manually operated switch indicating the level based on a position of the manually operated switch, as disclosed by Bortoletto) for another known input device (input switches or buttons) would have been obvious to one of ordinary skill in the art at the time of the invention this amounts to simple substitution of one known input device for another and would have yielded predictable results, namely, providing user input for controlling the dispensing process (i.e. controlling the carbonation level).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over GREEN (2017/0043992) in view of Lim (US 2013/0106690), Mayes (US 6,431,950), and Black et al. (US 2003/0121937), as applied to claim 1 above, further in view of Buck (US 3,777,937).
Regarding claims 15 and 16, the combination of GREEN, Lim, Mayes and Black is silent to the teaching of an additional third manually operated switch actuable to set a flavor strength. 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the combination of GREEN, Lim, Mayes and Black with anadditional third manually operated switch actuable to set a flavor strength, as taught by Buck, in order to permit user control on the quantity of flavor according to the users preference for the beverage dispensed.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over GREEN (2017/0043992) in view of Lim (US 2013/0106690), Mayes (US 6,431,950), and Black et al. (US 2003/0121937), as applied to claim 1 above, further in view of Hecht et al. (US 2011/0315711).
Regarding claim 20, the combination of GREEN, Lim, Mayes and Black discloses all the elements of the claimed invention but is silent to the teaching of one of the second manually operates switches (flavored beverage switches) corresponding to plain water.
Hecht teaches a dispensing apparatus including a plurality of flavored beverage switches wherein one may be used to dispense plain water (see paragraph 130).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the combination of GREEN, Lim, Mayes and Black with of one of the second manually operates switches (flavored .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over GREEN (2017/0043992) in view of Lim (US 2013/0106690), Mayes (US 6,431,950), and Black et al. (US 2003/0121937), as applied to claim 1 above, further in view of Hoare et al. (US 2014/0097549).
Regarding claim 22, the combination of GREEN, Lim, Mayes and Black discloses all the elements of the claimed invention but is silent to the teaching of receiving, via the control board, information from a load cell positioned beneath a tank corresponding to the supply of C02; and in response to determining that the tank has reduced in weight past a threshold weight, determining that the tank needs to be replaced and generating a warning.
Hoare teaches a method of receiving, via the control board, information from a load cell positioned beneath a tank 13 corresponding to the supply of C02 (see fig. 3); and in response to determining that the tank 13 has reduced in weight past a threshold weight, determining that the tank 13 needs to be replaced and generating a warning (see fig. 3 and paragraphs 53 and 56).
Thus, one of ordinary skill in the art would recognize that the known option of providing the beverage dispenser with the step of receiving, via the control board, information from a load cell positioned beneath a tank corresponding to the supply of C02; and in response to determining that the tank has reduced in weight past a threshold weight, determining that the tank needs to be replaced and generating a warning involves only routine skill in the art, for the predictable result of user indication . 
Response to Arguments
Applicant's arguments filed 10/06/2020 have been fully considered but they are not persuasive. In response to applicant’s argument that the cited references either alone or in combination fail to show or suggest at least the following portion of amended claim 1: “adjusting a flow rate of a concentrate for the flavored beverage based on the indicated carbonation level”, it is noted that applicant’s disclosure is silent to the explicit teaching of adjusting a flow rate of a concentrate for the flavored beverage based on the indicated carbonation level (set by the user). At best the specification appears to imply that the ratio of concentrate corresponds to the indicated carbonation level to achieve a desired recipe, see paragraph 71: to create a good-tasting drink for human consumption, concentrates typically are designed to be mixed with water or another base liquid at ratios of 1:1 or higher; paragraphs 170, 173 and 174 additionally discuss where the ratios of concentrate and carbonation may be adjusted to achieve a desired recipe. Green discloses wherein the controller controls the ratio of each ingredient to achieve the desired recipe (see paragraph 92). Green states that the system provides for carbonated beverage to be tailored according to a recipe value stored in conjunction with other drink recipe ingredients (i.e. syrup ratio etc.; see paragraph 101). Accordingly, the concentrate flow rate may be adjusted in conjunction with the carbonation level in order to achieve recipe to create a good-tasting drink. Additionally, Black teaches where the ratios of concentrate and carbonation may be adjusted to achieve a desired recipe (see paragraph 56). Therefore, the claimed step of adjusting a  to the extent of applicant’s dispensing device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        





/Vishal Pancholi/Primary Examiner, Art Unit 3754